 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoro Motors Ltd.andInternationalIndustrial Pro-ductionEmployees Union. Case 29-CA-3686January17, 1975DECISION AND ORDERBy ACTING CHAIRMAN FANNING ANDMEMBERS KENNEDY AND PENELLOOn July 29,1974,AdministrativeLaw JudgeArnold Ordman issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the AdministrativeLaw Judge's rulings, findings,and conclusions and toadopt his recommended order,only to the extentconsistent herewith.The Administrative Law Judge found, and weagree,that Respondent violated Section 8(a)(1) and(3) of the Act when it dischargeden masse 8declaredunion adherents out of a unit of 12 on January 8,1974; 1 that the strike,which followed these discharg-es, commencing January 9 was in protest against saiddischarges-and, accordingly,was an unfair laborpractice strike;that the International ProductionEmployeesUnion represented a majority of theemployees in an appropriate unit;2 and that inas-much as the Respondent's conduct rendered a fairelection unlikely,an 8(a)(1) bargaining order underthe authority ofN.LR.B. v. Gissel Packing Co.,Inc.,395U.S.575(1969),was warranted,even in theabsence of a finding of a violation of Section 8(a)(5)of the Act,pursuant to our decision inSteel-Fab,Inc.,212 NLRB 363 (1974).Indeed,Respondent doesnot except to these findings.The Respondent's only exception is to that portionof the Administrative Law Judge's recommendedOrder,wherein it is ordered to offer to John Sylakfull reinstatement and to make him whole for lostearnings from the date of his wrongful termination tothe date reinstatement is offered.In its exceptionsRespondent contends,inter alia,that the Administra-tive Law Judge erred in failing to consider certainrecord evidence and make findings thereon, whichAll dates are in 1974.sAs more fully describedin the attached Decision of the AdministrativeLaw Judge.3We disagreewithout dissenting colleague that this invitation to returnpurportedly establish that Sylak was unconditionallyoffered, and failed to accept, full reinstatement onJanuary 9. In support of its contention, Respondentrelieson the uncontradicted testimony of Sylak,whom the Administrative Law Judge otherwisecredited, to the effect that, while at the Respondent'spremises to pick up his paycheck on January 9,Manuel Koufman, general consultant and, adminis-trator of Respondent's business, stated to him, "Iwould like to have you back" to which Sylak madeno response. Significantly, Koufman, although calledas a witness on Respondent's behalf, was neverquestioned by Respondent concerning this purportedoffer of reinstatement to Sylak on January 9. In thesecircumstances we are not persuaded that Koufman'sterse comment, lacking as it does any specificity, waseither intended to be, or constituted in fact, the kindof specific and unconditional offer of full reinstate-ment which we customarily require be made in orderto toll backpay and absolve a respondent fromfurther offering reinstatement. Accordingly, we findthe Administrative Law Judge's failure to considersuch evidence to be without prejudice.Respondent contends in the alternative, however,that the proposal made to Sylak at the beginning ofFebruary by Respondent's secretary-treasurer,MortWiden, Jr., constituted an unconditional offer of fullreinstatement, which, having been rejected by Sylak,absolved Respondent from further offering reinstate-ment to Sylak, tolled Respondent's backpay obliga-tion to Sylak, and had the effect of changing Sylak'sstatus from that of a discriminatorily dischargedemployee to that of an unfair labor practice striker.We agree.American Art Industries Inc.,166 NLRB943 (1967).On direct examination by the General Counsel,Sylak was asked: "Did anyone ever offeryou yourjob back after the . . . meeting . . . on January 8th?"(Emphasis supplied.) Sylak, whose testimony wascredited by the Administrative Law Judge, repliedaffirmatively,explaining that in early February,already employed elsewhere, he went to Respon-dent's premisesto visit a friend, and at that time hewas offered "the job by Widen, Jr." When askedwhat exactly Widen said to him, Sylak testified thatWiden stated: "We are in a hole for mechanics,would you like to come back to work here?" Sylak'sresponse was "No." 3On these facts the Administrative Law Judgeerroneously concluded that because Widen failed tomention that his offer was for the job previously heldby Sylak or that it included backpay or other benefitstowork did not provide an opportunity to Sylak to make"a consideredchoice"inthe matter.Sylak's immediate and unequivocal rejection of theofferwas obviously not influenced by any such lack of opportunity.216 NLRB No. 29 MORO MOTORS LTD.normally accruing to a reinstated employee,Widen'soffer was,for these reasons, inadequate as an offer ofreinstatement.4At the outset, we note that Widen's offer neitherstated nor implied any conditions or qualifications.The record reveals that all Respondent'smechanicshad the same job duties and conditions of employ-ment,and that Sylak was employed as a mechanicprior to his discharge.By indicating that Respondent..was in a hole for mechanics"it is-evidence thatWiden's offer was for a mechanic's job.Moreover,Sylak'sown testimony reveals that he understoodthatWiden's offer was to his former job,and not justa general inquiry about his interest in returning towork for Respondent.We find,therefore,that theonly reasonable interpretation ofWiden's offer isthat it was for the job previously held by Sylak.Having found that Widen's offer was clearly forthe job Sylak had previously held, we see no basis forconcluding that it did not also encompass all rightsand privileges previously held. If Sylak had anydoubts concerning whether the offer was for the jobhe previously held, which he clearly did not, orconcerning whether the offer was without prejudiceto his previously held seniority,rights, and privileges,he should have inquired.American Enterprises, Inc.,200 NLRB 114 (1972);Centac Corp.,179 NLRB 313,322 (1969).With respect toWiden'sfailure tomention in his offer that it included backpay, theshort of the matter is that Respondent was under noobligation to do so. Indeed,were a respondentrequired to offer to an employee,allegedly dis-charged for discriminatory reasons, reinstatementwith accrued backpay,theRespondent's right tolitigatethe issue of whether the discharge wasunlawful would for all practical purposes be nulli-fied.National Screen Products, Co.,147 NLRB 746,747-748(1964).In view of the foregoing,we find that in earlyFebruary Respondent unconditionally offered Sylakfull reinstatement to his former job, which offer wasimmediately and unequivocally rejected by Sylakwho did not ask for any time to consider the matter.We further find that the offer of reinstatement toSylak tolled backpay and changed Sylak's statusfrom that of a discriminatorily discharged employeeto that of an unfair labor practice striker.According-ly,we hereby modify the Administrative Law Judge'srecommended Order to comport with this finding.4The Administrative Law Judge characterized Widen's statement as a"general offer" and thereafter failed to mention Sylak in fn. 14 of hisdecisionwherein he explained why he couched his affirmative reliefprovisions in conditionalterms.In these circumstancesit is clear that theAdministrative Law Judge impliedly found Widen's offer inadequate, andORDER193Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Moro Motors Ltd., Hempstead, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the, Administrative Law Judge'srecommended Order as so modified:1.Strike the name "John Sylak" from paragraph2(b).2.Insert the following as paragraph 2(c) andreletter the following paragraphs accordingly:"Upon application, offer John Sylak immediateand full reinstatement to his former position or, ifsuch position no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, dismissing, if necessar-y, employees hired on and after January 9, 1974, andmake him whole for any loss of pay he may havesuffered because of the discrimination against him,for the period from his discharge on January 8, untilthe beginning of February,5 and also from a date 5days after his unconditional application for reinstate-ment to the date of Respondent's offer of reinstate-ment, such backpay to be computed in the mannerset forth for the computation of backpay in F. W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962)."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.ACTING CHAIRMAN FANNING,concurring in part anddissenting in part:I agree with my colleagues and I join them in theiraffirmanceof the Administrative Law Judge'sfindings, as more fully set forth in their opinion, thatRespondent violated Section 8(a)(1) and (3) of theAct; that the strike was an unfair labor practicestrike; and that, in the circumstances of this case, abargaining order is warranted. I also agree with mycolleagues' finding thatRespondent's purportedoffer of reinstatement on January 9 was inadequate,for the reasons relied on by them, and for theadditional reasons herein set forth. Moreover, I agreewithmy colleagues' finding that Respondent wasunder no obligation to offer reinstatementwithaccrued backpay,and that, therefore, insofar asRespondent's alleged offer did not include accruedbackpay, it was not, for this reason, inadequate.Nonetheless, unlike my colleagues of the majority, Itherefore ordered Respondent to offer him reinstatement and make himwhole for lost earnings.5We leave to the compliance stage of the proceedings the determinationas to the datein Februaryatwhichbackpay istolled,inasmuch as therecord does not reflect said date with exactitude. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould affirm the AdministrativeLaw Judge's conclu-sion that Respondent's alleged earlyFebruary offerof reinstatement to Sylak was inadequate to bothabsolveRespondent from further offering Sylakreinstatement and to toll Respondent'sbackpayobligation.In finding that in earlyFebruaryRespondentunconditionally offered Sylak full reinstatement,which he rejected,my colleagues rely solely, asindeed they must,on certain testimonyby Sylak,fully set forth in their opinion,since such testimonyconstitutesthe onlyevidence upon which such afinding could conceivably rest.In my view,however,this evidence falls woefully short of establishing anoffer and refusal of reinstatement which had theeffect of relieving Respondentof its statutory duty tooffer reinstatementto Sylakand tolling Respondent'sbackpay obligation as found by my colleaguesherein.It is now well established that the remedy ofreinstatement and backpay is vital totheAct, apublic right granted to vindicate the law against onewho has,as the Respondent here,broken it andhaving as its object the discouragement of dischargescontrary tothe policiesof the Act.Phelps DodgeCorp. v. N. L. R. B.,313 U. S. 177, 193 (1941);LipmanBros.,Inc.,164NLRB 850,853 (1967),and casescited in footnote17.Accordingly,an employer'soffer of reinstatement must be specific,unequivocal,and unconditional before respondent will be foundto have thereby remedied the effects of its unfairlabor practices.In the instant case,my colleagues have implicitlyassumed,erroneously I submit,thatWiden's com-ment toSylakconstituted an offer and thereafterconcluded that,indeed,such constituted an uncondi-tional offer of reinstatement.Inote,however, thatthe subject of returning to work was put to Sylak as aquestion,not as an offer.ThusWiden merelyinquired concerningSylak's interest in returning towork.As we have properlyand repeatedly found,however, a mere inquiry concerning a discrimiantee'sinterest in returning to work does not constitute anunconditional offer of reinstatement.American En-terprises,Inc.,supra;DobbsHouse,a Division ofSquibb Beechnut,Inc.,182 NLRB 675, 682 (1970);Rea TruckingCompany, Inc.,176 NLRB520 (1969);Leeding SalesCo., Inc.,155 NLRB 755 (1965);J.E.PlasticsMfg.Corp.,131NLRB299, 300(1961),footnote 4. Since I would thereforefind that Sylakdid not receive an unconditional offer of reinstate-ment,it is axiomatic that he was under no obligationtomake a decision about returning to work.Accordingly, Sylak'snegative response to Widen'squestion is of no consequence.Leeding Sales Co.,Inc., supraat 757;East Texas Steel Castings Compa-ny, Inc.,116 NLRB 1336, 1344 (1956).Even were I to assumearguendothatWiden's queryto Sylak was tantamount to an offer of reinstatement,Iwould neverthelessfindon at least two bases that itwas, in the circumstances of this case,not uncondi-tionaland therefore inadequate.Thus, as mycolleagues recognize,Sylak was employedelsewherein earlyFebruary. Where,however,a discriminatee isemployedelsewhereat the time he is offeredreinstatement, he must be affordedan opportunity tomake a considered choice whether to retain hispresent employment or to return to his formeremployment, and, if the latter,to give reasonablenotice to his former employer.Dobbs House, supra;Harrah'sClub,158NLRB 758, 759 (1966), fn. 1.Clearly,no suchopportunity was afforded Sylakhere.Indeed,by contending in its brief in support ofits exceptions thatSylak's "refusal toaccept [Wid-en's] offer to return to work changed his status to anunfair labor practice strike,"Respondent in effectconcedes that it intended its allegedofferofreinstatement to be accepted or rejectedby Sylakthere and then,and, therefore,conversely, in effectconcedes that it did not intendto afford Sylak anopportunitytomake a consideredchoice whether toretainhispresent employmentor to return toRespondent's employment.Having failedto affordSylak an opportunitytomake sucha consideredchoice,Iwould find that Respondent's early Febru-ary allegedoffer of reinstatement was, for this reasonstanding alone, not unconditionaland thereforeinadequate.In addition,the evidence disclosesthatwhenapprised that 8 of its employees, includingSylak, outof a unit of12, had joined the Union, Respondentunlawfully conditioned their continuedemploymenton their abandoningthe Union. Upon theirrefusal todo so,Respondent dischargedthem.In thesecircumstances,when shortlythereafterRespondentoffered reinstatementtoSylak, it was obliged toindicate to him that it had altereditspolicy ofopposition to the employment of individuals seekingunion representation.Art Metalcraft Plating Co., Inc.,133 NLRB 706, 707 (1961), enfd.303 F.2d 478 (C.A.3, 1962);DobbsHouse,supra.Having failed indicateto Sylak,on eitherJanuary 9, or in early February,that itspolicy withrespect to the unionadherence ofits employeeswas in anyway altered,Iwould findthat the alleged offers ofJanuary and early Februarywere,for this reason standing alone,not uncondi-tional and therefore inadequate.On thebasis of all the foregoing,Iwould orderRespondent to unconditionallyofferSylak fullreinstatement and make himwhole for any loss of MORO MOTORS LTD.earnings until such time as it has tendered such anoffer.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nateagainst any employee to discourage activitiesin supportof InternationalIndustrial ProductionEmployees Union, or any other labororganiza-tion.WE WILL, to the extent we have not alreadydone so, give the employees named hereundertheir old jobs back and we will pay them for theearningstheylost as a resultof their having beendischarged. These employees are:WilliamBaffiJulioGomezJohn CarrSamuel McDonnaughJamesGaffneyLeonard RosselloJames Sherman'WE WILL, upon application, offer John Sylakfull reinstatement to his former position or, ifsuch position no longer exists, to a substantiallyequivalentposition,without prejudice to hisseniority or other rights and privileges, dismissing,ifnecessary, all persons hired on or after January9, 1974. WE WILLmakeSylak whole for any lossof pay he may have suffered by reason of thediscrimination against him.WE WILL recognize and bargain, upon request,with International Industrial Production Employ-ees Union as the exclusive bargaining representa-tive of all employees included in the descriptionbelow about theirwages,hours, and workingconditions and, if agreement is reached, we willsign such agreement. The employees includedare:All mechanics, service department and partsdepartment employees, including portersand new car make ready men employed atour service shop and showroom in the townof Hempstead, New York, excluding officeclerical employees, sales employees and allsupervisors as defined in the Act.WE WILL NOT in any other manner interferewith the rights of employees to engage inorganizational activities or in collective bargain-ing, or to refrain from such activities.MOROMOTORS LTD.DECISIONSTATEMENT OF THE CASE195ARNOLD ORDMAN,AdministrativeLaw Judge: OnJanuary 10 and 18, 1974,the Charging Party,herein calledtheUnion, filed unfair labor practice charges againstRespondent.Pursuant to these charges a complaint issuedon April 3, 1974,alleging violations of Section 8(a)(1), (3),and (5) of the NationalLaborRelations Act, as amended.Specifically,the complaint recited that Respondent: (1)violated Section 8(a)(l) of the Act by interrogating itsemployees concerning their union membership,activities,and sympathies; (2) violated Section 8(a)(3) and (1) of theAct bydischarging eight of its employees and by thereafterrefusing to reinstate six of the eight,all because of theirunion and other protected concerted activities; and (3)violated Section 8(a)(5) and(1) of the Act by refusing tobargain with the Union as the exclusive representative ofitsmechanics,service department, and parts departmentemployees,comprising an appropriate unit.Respondent'sanswer to the complaint,dated April11, 1974, denied thecommission of these unfair labor practices and deniedfurther an additional allegation of the complaint that astrike of Respondent's employees beginning on or aboutJanuary 8,1974, constituted an unfair labor practice strike.Hearing on the controverted issues wasconducted beforeme in Brooklyn,New York, on May 7, 8, and 9, 1974.1 Atthe close of the hearing General Counsel and Respondentsubmitted oral argument,General Counsel also submitteda written brief thereafter.Upon the entire record,upon my observation of thewitnesses,and after due consideration of the argumentsand brief,Imake the following:FINDINGSAND CONCLUSIONSI.JURISDICTIONRespondent is a New York corporation with its principaloffice and place of business at 306 Main Street, Hemp-stead,New York, herein called the service shop, andanother place of business at 280 Main Street in Hemp-stead,New York, herein called the showroom. Respondentis engaged at these locations in the retail sale, distribution,and repair of new and used automobiles and relatedproducts.During the past year, a representative period,Respondent derived from its business operations grossrevenues in excessof $500,000, and received from out-of-state sources goods and products valued in excess of$50,000. The complaint alleges, Respondent admits, and Ifind that Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.The pleadings likewise establish and I find, that the Unionis a labor organization within the meaning of Section 2(5)of the Act.Jurisdiction is properly asserted in this proceeding.IA preheating conference was held before Admimstrative Law JudgeCharles W. Schneideron April 22, 1974 Thebrief report of that conference- no evidence was submitted - is incorporated in the record of thisproceeding. 1%DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA.BackgroundVirtually all the events here relevant occurred duringJanuary 1974. At the beginning of that month organiza-tionalactivitybegan among Respondent'semployees.Within a fewdaysa number of the employees signedauthorization cards designatingthe Unionas their bargain-ing representative.On January 7 the Union filed with theBoard a petition for certification as bargaining representa-tive for a unit of Respondent's employees consisting ofmechanics and service and parts department employees.Respondent received a copy of that petition on January 9.On January 8, however,Respondent held two meetingswith its employees.Immediately following these meetingsthere were additional verbal interchanges between repre-sentativesofmanagement and employees.Involved inthese interchanges,also,wasLawrence Litman,a unionofficial.During the course of the January 8 meetings andtheensuing conversations,Respondent, according toGeneral Counsel,interrogated its employees concerningthe Union, discharged eight employees because they wereunion adherents,and unlawfully refused to bargain withtheUnion.Respondent denies that it engaged in theseunfair labor practices and adduced sharply controvertingtestimony as to the events on January 8.Determination of the issues in this case turns largely onresolutions of credibility as to what actually happened onJanuary 8. The pertinent evidence in this regard, togetherwith other evidence not in dispute, is set forth hereunder.B.The Evidence1.Respondent's supervisory structure; makeup ofthe workforceDuring the period of time here under consideration,Respondent's supervisory hierarchy was headed by MortWiden, Sr., president of the Company. Mort Widen, Jr.,was secretary-treasurer.Manuel Koufman,whose role inthese events is pivotal,was general consultant, adviser, andadministrator ofRespondent'sbusiness,havingbeenretained by Respondent to act in that capacity in October1973.Koufman was also on Respondent'sboard ofdirectors.Michael Karlin was for a. while service managerin the service shop and was later promoted to generalmanager in that shop;Karlin's employment with Respon-dent ended on or about January 22, 1974.Included in Respondent's total working complementduring this period were about a dozen employees classifiedas mechanics and service and parts department employees.Except for WilliamBaffi,a mechanic in the new-and-usedcar department,allof these employees worked in theservice shop at 306 Main Street.Baffi spent most of hisworking time in the showroom location at 280 Main Streetwith only an occasional work stint in the service shop.Respondent admitted at the hearing that the foregoinggrouping constituted an appropriate unit for purposes ofcollective bargaining. Specifically,the complaint alleges,2 Incorrectly designated in the complaint as John Sylack.Respondent admits, and I find, the following unit to beappropriate.Allmechanics, service department and parts depart-ment employees of Respondent, including porters andnew car make ready men, employed at its service shopand showroom, exclusive of office clerical employees,salesemployees, and all supervisors as defined inSection 2(11) of the Act.Respondent and General Counsel are also in agreement,with one exception,as to the individualswho comprisedthe appropriate unit during the time here in issue. Theseindividuals, 11 in number,areWilliam Baffi,John Carr,JulioGomez, Samuel McDonnaugh,Leonard Rossello,James Sherman,John Sylak,2BernardWoell,HenryMason,StuartRichardson,and Jessie Brown.The firstseven named in this list are all mechanics and are allegedin the complaint to have been discriminatorily dischargedon January 8 in violation of Section 8(a)(3) and(1) of theAct.The parties are in dispute as to the status of JamesGaffney, the eighth employee alleged to have beendiscriminatorily discharged.General Counsel alleges thatJames Gaffney is a rank-and-file employeeand is properlyincluded in the appropriate unit, raising the complement ofthat unit to 12. Respondent contends that Gaffney is asupervisorwithin the meaningof the Actand henceineligible for inclusion in the appropriate unit.James Gaffney was hired by MichaelKarlin in July1973. His job was that of service writer.As service writer,Gaffney's job was to meet customers,generally at theentrance to the service shop,listen to their requests andcomplaints concerning their vehicles, and write out theappropriate repair orders which were subsequently turnedover to mechanics to do the necessarywork.Gaffneywould also price out the work from schedules prescribed ina flat rate book or other appropriate publication.Repair orders were normally posted on a rack in theservice shop. The method of assignment of the repairorders to the mechanics was routine.Usually the firstqualified mechanic who was available for assignment tookor was given the repair order in the sequence in which itwas posted.A repair order was occasionally assigned to aspecificmechanic by name or where a mechanic was calledon because he was the one who had earlier done work on acar and a complaint was made about thatwork. Asidefrom these purely routine matters,out-of-order assign-ments were made by Karlin,and only rarelyby Gaffney inKarlin's absence and pursuant to the latter's instructions.Similarly,Gaffney occasionally ordered supplies andmaterials for the service shop but againonly atKarlin'sdirection.As toGaffney's relationshipswith the employeesgenerally, the testimony was uniform that Gaffney neitherhad nor exercised the power to hire, fire, lay off,suspend,recall,transfer,promote or reward any employee or even tomake effective recommendations in that regard.Authorityin these respects was vested,generally, inMichael Karlin.Likewise,Gaffney did not have authority, and did not MORO MOTORS LTD.exerciseany, with respectto grantingovertime, maintain-ing order,or safetyin theshop, with respect to overseeingthe work of employees, instructing or reprimanding themin that regard, or with respect to reporting as to theirperformance or lack of it, or keeping any records in thatregard. It was clear to the employees that their orders camefrom Karlin and that it was to Karlin they were to report ifthey wanted overtime or time off or wanted to call in sick.Gaffney played no role in these respects.Gaffney did not entertain grievances from employees.When management conductedmeetingsamong its officialsincludingmeetings dealing with labor relations matters,Gaffney was not invited to, and did not attend, suchmeetings.In sum,Gaffney played no role, other than thatof service writer, except on those occasions when Karlinwas absent, and even then such extra functions as heperformed were performed pursuant to Karlin's directionsand instructions.Gaffney'sstatusdid differ from the mechanics in onerespect. They were paid on a piece-work basis and theirincome was determined by the amount and type of workthey did. Gaffney, however, like Karlin, was on a salarystatus.Unlike Karlin, though, Gaffney's salary did notinclude anyshareofRespondent'snetprofits. Itwasbased, rather, on a $175 weekly wage plus a 1-percentcommissionon warranty work and overtime - which onlyKarlin, not Gaffney, could authorize - which added anaverage of $40 to $60 a month to Gaffney's base salary.Indeed, Gaffney's income from his work was less than thatearned by the mechanics generally. On the other hand,Gaffney did receive a Christmas bonus - the record doesnot reveal the amount - which the mechanics did notreceive.Significantly, however, Respondent did not in its payrollrecords listGaffney under its listing for salaries ofsupervisors,a listing inwhich Karlin was included. Rather,Gaffney was listed with other employees in a section underthe heading "other wages and salaries." Nor does itappears that Respondent's work force was ever informedby written notice, oral notice, or otherwise that Gaffneywas asupervisor.On the basis of the foregoing evidence, essentiallyuncontroverted, and applying the criteria of supervisorystatus setforth in Section 2(11) of the Act, I find thatJames Gaffney did not have supervisory status within themeaningof the Act and is properly included within the unithereinbefore stipulated by the parties and found by me tobe appropriate.2.The beginning of organizational activityFollowing some preliminary discussion among a few ofRespondent's employees concerning unionization, JulioGomez, a mechanic in Respondent's employ, arranged fora meetingat his home on the evening of January 2 andarranged also for Lawrence Litman, a union official, to bepresent.Gomez and Carr,also amechanic, notifiedemployees of the meeting. Present at the meeting weremechanics Gomez, Carr, Sherman,Baffi,Rossello and3There is also testimony in the record that employees were told that ifrecognition were granted by Respondent,resort to an election would not berequired.197service-writerGaffney.Litman, aftersometalk aboutunion benefitsand recognition, distributedunionauthori-zationcards which read:I hereby apply for membershipin [Respondent]Union,and authorize and designatethe Unionto represent mefor collective bargainingwith my employer.Litman explained that the cards would be used to supporta petition to the Board for certification of the Union.3Of the six employees present at the January 2 meeting,allbut Sherman signed cards that evening and returnedthem to Litman. Within the next few days Sherman, Sylak,andMcDonnaugh also signed cards, which were dulyturned over to Litman. A ninth card was signed byemployee Richardson on January 8 and was also given toLitman.In the meantime on January 7 the Union filed a petitionwith the Board's Regional Office asking for certification asbargaining representative for the employees in the supportof the petition. Richardson's card, obtained January 8, wassubmitted later. Respondent received a copy of the petitionfor certification on January 9.3.The meetings of January 8; the dischargesOn January 8, the day following the filing of the petition,Respondent's business administrator, Manuel Koufman,held two meetings with Respondent's mechanics. Onemeeting, at which lunch was provided, was held at noon;the second meeting at 4 p.m. Both meetings were held inKoufman's office, located in the service shop at 306 MainStreet. The same group of mechanics was present at bothmeetings, specifically, Gomez, Carr, Baffi, Sherman, Sylak,McDonnaugh, and Rossello, seven in all. Gaffney, aservice-writer, was not invited to, and did not attend, eithermeeting.Manuel Koufman spoke for management at bothmeetings. At the first meeting he was the sole representa-tiveofmanagement present. At the second meetingKoufman was joined by Mort Widen, Jr.As already noted, there is sharp contradiction in therecord as what actually transpired at these two meetingsand in the conversations which ensued immediatelythereafter.Five of the mechanics present testified as to thesematters; namely, Sherman, Sylak, Baffi, Carr, and Gomez.4The pattern of their testimony is essentially consistent. Itreveals thatKoufman opened the noon meeting byannouncing that he was going to discusssomechanges tobemade in the shop. Some of the mechanics hadanticipated this situation and had determined that, to befair,Koufman should be informed at the outset that theyhad enlisted in the Union. Accordingly, virtually at theoutset of Koufman's remarks, Gomez interjected that allthe employees present had signed union authorization4The othertwo mechanics present,Rossello and McDonnaugh,did nottestify.General Counsel explained that they had notresponded to subpenashe had served on them. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards and wanted the Union to represent them.Koufmanwas told the name of the Union.5Koufman then spoke atlength about his prior experiences,about good and badunions, and then advised the employees that he wouldcheck into the union they had selected and let them knowhis decision.The mechanics were assembled in Koufman'sofficeagainat 4 p.m. This time Mort Widen, Jr., was alsopresent.According to the mechanics,Koufman told themat this meeting that he had checked into the Union andwould not accept it. Koufman stated further that if theemployeeswanted the Union they could either quitforthwith or give 2 weeks' notice. When Gomez toldKoufman the employees would not quit,Koufman repliedthat they had no choice. Carr then took a quick informalpoll of the employees present and they reaffirmed theirdesire to stick with the Union.Upon this demonstrationCarr asked Koufman if this meant they were all fired andKoufman responded affirmatively that they were all fired.The employees then left Koufman'soffice to proceed totheir working spaces and pick up their tools.As the employees left Koufman's office they advisedKarlin and Gaffney who were standing nearby that theyhad been fired for joining the Union. Karlin thereuponapproached Koufman and Widen who had followed themen out of the office and, as Karlin testified,he askedKoufman and Widen what was going on. They told Karlinthat all of the men had been fired for joining the Union.Karlin testified further that he then asked "What aboutGaffney? He wants to be in the Union, too." Koufmanreplied,according to Karlin,"Ifhe wants a union, hegoes."Gaffney testified that he spoke to Widen on thisoccasion.Gaffney's testimony, corroborated by Baffi, isthat he asked Widen if the men were fired for joining theUnion, that Widen confirmed that fact; that he then toldWiden that he also had joined the Union and whether thatmeant he also was fired;and that Widen said "yes."While these events were transpiring, Lawrence Litman,the union representative who was being kept apprised bytelephone of the day's developments, was on his way to theservice shop. Litman arrived at or about 4:30 p.m. Theemployees were still at the shop but Koufman and Widenhad already withdrawn from the area.Litman, in thepresence of the employees,asked to see the owner.PresentlyWiden Jr. appeared.Litman introduced himselfand asked why the men were being fired.Widen absentedhimself for a brief interval,then returned and askedLitman to accompany him to the office. Litman refused todo so unless the mechanics accompanied him. ThereuponWiden left and returned with Koufman and a conversationensued between Litman and Koufman in the presence ofthe employees.In this conversation,according to the testimony of theemployees and Litman, Litman identified himself toKoufman,toldKoufman the employees had signed upwith his Union and asked for recognition. Koufmanreplied, "You do what you have to do." Litman then askedKoufman why the employees were fired and whether it wasSThere was some testimony that Koufman asked the name of the Union.Gomez testified initially that Koufman also inquired as to why thefor joining the Union. Koufman said he did not have toanswer to Litman.Litman then suggested to Gomez thatGomez ask Koufman why he had been fired. When Gomezdid so, Koufman said it was for stealing. Koufman thentoldCarrin response to the latter'squery that Carr wasdischarged for conspiring to help Gomez steal.Koufmanrefused to answer any further inquiries and left the scene.The employees left also. There was no further communica-tion between Respondentand the Union.As noted, the evidence adduced by Respondent concern-ing the events of January 8 was in sharp contradiction tothat presented by the witnesses for General Counsel.Manuel Koufman was Respondent's principal witness. Ondirect examination,Koufman explained that the noonmeeting on January 8 had been arranged a week earlierand that the purpose of the meeting was to discuss aproposedchange in insurancecoverage for the employees.According to Koufman the meeting was very short induration because Gomez as spokesman for the employeesrejected the proposed change.Koufman deniedthat theUnion was mentioned at the first meeting or that he hadany knowledge of the Union at that time.Koufman testified that the second meeting,the 4 p.m.meeting,was called because he had decided to dischargeGomez, Carr, and Baffi and wanted Mort Widen, Jr., toconfirm his decision and be present when he carried it out.Koufman stated that as soon as he started to announce hisdecision to the employees,Gomez interrupted and in-formed him that the men had joined a union and thatKoufman would have to talk to a third party. Koufmansaid he would talk only to the employees and stated that hewas firing the fellows who were connected with stealingparts.Gomez again interjected that the mechanics hadjoined a union and Koufman protested that this was thefirst he had heard of a union.Koufman went on to explainthat he was firing the employees caught stealing andwanted the other employees to be aware of the situation.Koufman acknowledged that he then "lectured" theemployees for being unappreciative and rude.The employ-ees persisted in their demand that he deal with the Union.Koufman replied,again at some length,that he had beendealing with unions all of his life. According to Koufman,all the employees present"snickered,sneered and thenleft."Koufman denied that the name of the Union waseven stated.According to Koufman, the next event that occurred ofrelevance here was that he was informed by Mort Widen,Jr.,about an hour after the meeting,that a "guy" whomWiden describedas a "strong-arm" man was waitingoutside the office to see Koufman.Koufman,whodescribed the same individual as "quite amicable," saidthat the individual introduced himself, identified himself asbeing from the Union, said he represented the men andasked about the men being fired.Koufman testified that hereplied,"What the hell business is it of yours?" and refusedto talk to Litman, the individual in question. According toKoufman, Litman then told the men not to worry becausethe Union would take care of them and to pack up theiremployees had joined the Union but,confronted with a contrary statementin an earlier affidavit he had executed,retracted that testimony. MORO MOTORS LTD.tools and leave.The employees,Koufman testified, didleave.Koufman's testimony on cross-examinationas to theeventsof January8 varied somewhatfrom that he gave ondirectexamination.Confrontedwith inconsistencies,Koufman explained in several instancesthat his recollec-tion of preciselywhat was said or when was imprecise.However,in substance he adhered to the version he gaveon direct examination.The onlyother witness presentedby Respondent wasMort Widen,Jr.As noted,Widen was in attendance at thesecondmeetingon January 8. According to Widen,Koufman andhe had alreadydiscussed letting three of themechanics go.According to Widen, the meeting was verybrief.Koufman started to announce the impendingdischargeswhen Gomez got up and made a statementwhich,Widen testified,he interpreted as being"You can'tdo thisbecause we are joininga Union." According toWiden,Koufman never got the chance to name theindividuals being discharged. The mechanicswalked outand Widen followed them.Widen deniedtellingGaffneyhe was fired.He admitted calling Koufman from his officeto meet Lawrence Litman.4.Analysis and findings as to the events onJanuary 8The glaring discrepancies in the respective versions ofthe events on January 8 given by General Counsel'switnesses on the one hand and by Koufman and Widen onthe other need no amplification.The question is one ofcredibility.If the testimony of Koufman,supplemented in part bythat of Widen,is credited,then one must assume that thetestimony of the five mechanics supplemented by thetestimony of supervisor Karlin and Union Official Litmanwas wholly contrived.Conversely, if General Counsel'switnesses are credited,itfollows that the testimony ofRespondent's witnesses is suspect.Demeanor is a factor,of course,in such a determination.The testimony of the five mechanics and, in turn, thetestimony of Karlin and Litman present,withminordifferences,a consistent pattern. To believe that in eachinstance the testimony of each of these witnesses wascontrived to present the same essential pattern throughoutis improbable;it strainscredulity.On the other hand,except for the events at the secondmeeting and the events immediately thereafter,Koufmanwas the sole witness who presented a different version ofthe relevant happenings.Observation of Koufman andscrutiny of his testimony satisfies me that Koufman'stestimony,though articulate,was verbose,evasive, andfrequentlyunresponsive to the questions propoundedunless and until pressed.Moreover,as is apparent fromexamination of the record Koufman's testimony on directexamination and on cross-examination was on occasioninconsistentwith respect to the sequence of events andpreciselywhat was said at the meetings. Koufman,6 It is not clear from Koufman's testimony on this aspect of the matterwhether he did or did not mention the names of the employees he wasdischarging at this meeting.Koufman's testimony was likewise inconsistent199confronted with these inconsistencies,pleaded uncertaintyof recollection.Widen testified only as to the second meeting on January8 and as to some of the matters ensuing immediatelythereafter.As to the second meeting Widen testified thatalthough Koufman had intended to and started to namethe three individuals he was going to discharge for stealing,Widen's recollection was that Koufman never got thechance because of Gomez' interruptions.6 In this postureof the evidence, Respondent's contention that only threemen were fired and that the remaining employees were notfired but walked out in protest against the firing of thethree is quite suspect.As to the events following the second meeting, Koufmanand Widen proffered testimony which was also in strikingvariance with the testimony of Litman and the employeeswho were present on the scene.On the basis of my observation of the witnesses, on anevaluation of their testimony, and on the surroundingcircumstances, I find and conclude that the pattern ofevents occurring on January 8 was basically as describedby General Counsel'switnessesand that the testimony ofKoufman and Widen, to the extent it differs, cannot becredited.Specifically, I find that Koufman was apprised at thefirstmeeting on January 8 that the employees present hadjoined the Union; that he announced at that first meetingthat he would check out the Union and let the employeesknow; that at the second meeting he told the employeesthat he would not accept the Union and gave them theultimation of abandoning the Union or quitting theiremployment;and that when the seven employees presentindicated that they would neither abandon the Union norquit their employment Koufman discharged them. I findfurther that immediately following that second meetingwhen Gaffney made known his adherence to the Union hewas likewise discharged.5.The evidence relating to Gomez, Carr, andBaffiand their complicity in stealing partsRespondent contended throughout the instant proceed-ing that it discharged only Gomez, Carr, and Baffi; thereason for that action was the complicity of threeemployees in stealing parts; and the remaining employeesinvolved were not discharged but walked out in protestagainst the dismissal of the three named employees. Whilethe findings heretofore made would appear to be diaposi-tiveof this contention, the pertinent evidence relatingthereto is summarized herein.On December27, 1973,Gomez asked Service ManagerMichael Karlin for permission to bring his wife's car intothe service shop for repairs because the spark plugs andpoints which he had purchased from Respondent a monthor two earlier had gone bad. Karlin granted the request.Under company policy then current, employees werepermitted this privilege provided the work was done ontheir own time.Gomez then inquired of Karlin whether theplugs and points,made by Fiat,would be covered by aat precisely what point in themeetingGomez raised the subject of theUnion. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDwarranty.Gomez explained that he did not have thereceipt for his previous purchase and Karlin told him theparts would be listedon a customerwarranty repair orderand Gomezcould go ahead and obtain the parts. Theeffect oflisting the parts on a warranty repair order is thatFiat would cover the cost at noexpense toRespondent orto the customerwhose repair order was utilized.Gomez brought the car into theserviceshop.Heobtainedthe necessary parts, the value of which was about$12, fromRichardson, the partsdepartmentemployee,who hadbeen instructed by Karlin to furnish them toGomez. The cost for the parts was then applied to awarranty repair order for acustomernamed Thibeault andKarlin directedGaffney tomake the necessary entries onthat order.Gomez began working on the car at 6:30 p.m. on his owntime.He was assistedby Can who,also on his own time,did the tuneup work and worked on the distributor. Carrhad nothing to dowith obtainingthe parts.Baffi'sconnectionwith the incidentunder considerationis that hehad done thework which initially appeared on theThibeault repair order.Baffi had nothing todo with theentry of thepartsfor the Gomez car on thatrepair orderand had nothingto do with the procuringor installation ofthe parts in the Gomez car.While Gomez and Can wereworking on the car ManuelKoufman and Mort Widen, Jr., came overand askedGomez whathe was doing.?Gomez explained that he wasworking on his wife's car pursuantto permission grantedhim byKarlin.WhenKoufman asked where he had gottenthe parts,Gomez toldhim he had gotten them from theparts department.Accordingto Koufman,he was satisfiedat that time from his own observationand that of WidenthatGomez had been"caught redhanded."Koufman'sconclusionwas that Canwho was workingwith Gomezwas also involvedand thatBaffiwho had had custody ofthe Thibeault repair order on which the Gomezparts weresubsequentlyenteredwasequally guilty of complicity.In any event,it isundisputed that laterthat night,December 27,Koufman called Karlin at home and asked ifhe knew that Gomez was working on a car and takingparts.Karlin testifiedthat he didknow and would explainthe situationtoKoufmanthenextmorning.Karlintestifiedfurther that he did informKoufmanand Widenthe next morning,December 28, that he hadgrantedGomez permission to bring in his car and replace the plugs.After some further discussion,itwasdecided that Gomezbe required to pay for theplugs unless he produced areceipt forthem.Gomez was unable to locate his receiptand didlater pay for the parts.Thereisconsiderable conflict in the testimony as towhether within the next fewdaysKoufman didor did nottellGomez hewould be firedand whether Koufman did ona date subsequentto the January 8discharges instructKarlin to fabricate a record to justify thedischarges.Wereresolution of theseconflictsrequired, I wouldbe inclinedto creditthe testimonyofKarlin and the employeesconcerned rather than the testimony of Koufman andWiden. However, more significant in my view is thatnotwithstanding Koufman's assertion that he was satisfiedon December 27 that he had caught Gomez "redhanded"and notwithstanding Koufman's professed-and I believegenuine- concern about the disappearance of parts fromRespondent's inventory, the only action taken at the timewas to require Gomez to pay for the parts he used unless heproduceda receipt.The discharge of Gomez and hisalleged accomplicesdid notoccur untilJanuary8, some 12days later, in a situation where the primary topic underconsiderationwas the affiliation of all the employeespresent with the Union.Persuasive in this regard also, although concededly notcontrolling,isa decision issued by a referee of theunemployment insurance section of the New York StateDepartment of Labor, after hearing, allowing claims ofGomez, Baffi, and Gaffney for unemployment benefits,claims contested on the ground,interalia,that theclaimants had engaged in misconduct .8 The referee'sdecision,here grantedin part,is self-explanatory:OPINION:I find that the claimants did not commitmisconduct nor provoke their discharge within themeaning of the Unemployment InsuranceLaw. Credi-ble evidence is lacking that Gomez took parts withoutpayment therefore [sic] and that the other twoclaimants entered into a conspiracy to effectuate suchpurpose.I find that their jobs terminated as a result oftheir joining a particular union.Additional doubt is cast on Respondent's assertion thatitdischarged Gomez,Can, and Baffi for stealing when it isnoted that Karlin who candidly acknowledged that heauthorized the doing of the work and the taking of theparts was not disciplined at all. In fact,shortly thereafterhe received a raise.His later discharge, on January 22, tookplace after he had already given a 2-week notice that hewas leaving Respondent's employ.On all the evidence of record I am satisfied,and find,that the claim that Gomez,Carr, andBaffi were dischargedon January 8 because of their complicity in a theft ofcompany parts the previous December 27 was a pretext toconceal the antiunion motivation for the discharge. I findfurther that these three individuals,like their five fellowemployees, were all discharged because they refused tocomply with Koufman's ultimatum to leave the Union.6.The events following the dischargesThere is no dispute as to the eventsfollowing thedischarges.The eight discharged employeestogether withLitman agreed before leaving the plant toset up a picketline the following morning. This was done.The signs borneby thepickets bore the names of Respondent and theUnion and indicated that an unfair labor practicelockoutwas in progress.There was no violence or other miscon-7Koufman testified that he was alerted by Stuart Richardson, the partspossible to remedy this situation which was a source of serious financialdepartment employee, that Richardson had issued certain parts and wasdetriment in the operation of Respondent's business.suspicious about the circumstances of the request.The record is clear thatsCarr also obtained unemployment benefits.So far as appears,his claimmissing parts or pilferage of parts from the parts department was a majorwas not contested.concern of Respondent and that Koufman had determined to do everything MORO MOTORSLTD.201duct on the picket line which was maintained for about 1-1/2 to 2 monthsafter its inceptionon January 9.9About the beginning of February Sylak,already em-ployed elsewhere,visitedRespondent's place of business.While there, he was asked by Widen Jr. whether he wouldlike to come back to work as Respondent was in a hole formechanics.No mention was made by Widen that thisgeneralized offer was to the job Sylak previously held orthat it included backpay or other benefits normallyaccruing to a reinstated employee.McDonnaugh andRossello, on the other hand, were admittedly reemployedon or aboutJanuary 23, 1974.C.ConcludingFindingsAs noted, the complaintallegesthat Respondent violatedSection 8(a)(l) of the Act by interrogating its employeesconcerning their union membership,activities,and sympa-thies;violated Section 8(aX3) and (1) of the Act bydischarging eight employees because of their union andother protected activities;and violated Section 8(aX5) and(1) of the Act by refusing to bargain with the Union asexclusive representative of its employees in an appropriateunit.The complaint additionally alleges that the strike ofthe employees beginningon January 9, 1974,was an unfairlabor practice strike.At the hearing and in the briefsubsequently filed,General Counsel urged that because ofthe flagrant nature of Respondent's unfair labor practices,a bargaining order should be incorporated in any remedygranted herein under the authority ofN.LR.B. v. GisselPacking Co., Inc.,395 U.S. 575 (1969).Turning first to the claim that Respondent independent-ly violated Section 8(axl) of the Act by interrogating theemployees concerning their union sympathies, I findinadequate evidence to support that claim.The evidencedoes warrant a finding that Koufman did, at the firstmeeting on January 8,ask the employees the name of theUnion they had joined.But this question followed on theheels of Gomez'announcement that the employees hadjoined the Union and wanted the Union to represent them.Under these circumstances it was quite natural forKoufman to inquire what Union they had joined. To labelsuch an inquiry in such circumstances as coerciveinterrogation violative of Section 8(a)(1) of the Act ismanifestly unwarranted.Indeed,General Counsel recog-nizing the inadequacy of its proof in this respect seeks tobuttress its allegation by citing testimony that Koufmanalso asked on this occasion why the employees wanted tojoin the Union.However,the sole support for such afinding derives from direct examination of Gomez who oncross-examination retracted that testimony.I conclude,therefore,that the preponderance of theevidence does not support the allegation of the complaintthat Respondent interrogated its employees in violation ofSection 8(axl) of the Act.to9Gomez testified that on one occasion while he was on the picket lineKoufman accused him of threatening employees and offered to take himout and"thrash" him. General Counsel acknowledged at the hearing that itwas not alleging that this conduct by Koufman constituted a threat violativeof the Act but did suggest that"itwould go to the propriety of bargaining10The complaint contains no allegation,and General Counsel at thehearing expressly disclaimed any contention, that Respondent threatenedTurning now to the allegation of the complaint thatRespondent discriminatorily discharged the eight employ-ees named in complaint because of their Union and otherconcerted activities in violation of Section 8(a)(3) and (1)of the Act, I conclude on the basis of the evidence alreadysummarized herein and the subsidiary findings made inthat connection (see sectionsiiA, B1, B3, B4, and B5) thatthe allegation in question is adequately supported in therecord.Specifically,Ifind that Respondent violatedSection 8(a)(3) and (1) of the Act by discharging mechanicsBaffi, Carr, Gomez, McDonnaugh, Rossello, Sherman, andSylak, and service-writer Gaffney. I further find that thestrike which followed on the heels of these discharges wasin protest against that action and constituted an unfairlabor practice strike.Remainingfor consideration is the allegation of thecomplaint that Respondent violated Section 8(a)(5) and (1)of the Act by refusing, since on or about January 8, 1974,to recognize and bargain with the Union as the exclusiverepresentative of its employees in an appropriate unit. Initsbrief to me, General Counsel urges that a finding ofsuch a violation is fully warranted on the evidence in thiscase. Alternatively, General Counsel urges that even in theabsence of an 8(a)(5) finding an order to bargain shouldissue because Respondent's conduct in discharging theemployees was "so flagrant" and "so undermined theUnion's status ... .Under well-settled Board authority a precondition to afinding of either an unlawful refusal to bargain or an orderto bargain absent such finding is that the Union representa majority of the employees in an appropriate unit. Asalready noted, Respondent stipulated and I have foundthat the unit previously described herein is appropriate(sectionII,B, 1,supra).The only disputed issue in thatregard relates to James Gaffney who, Respondent con-tends, is a supervisor and hence ineligible for inclusion inthe unit." For reasons already stated, I have found thatGaffney did not have supervisory status. Absent suchstatus,Gaffney is properly included in the appropriateunit.The unii therefore consisted of 12 employees. As ofJanuary 7, 8 of these 12 employees (Gaffney was one of the8) hadsignedauthorization cards which on their faceunequivocally designated the Union as the bargainingrepresentative of the signatories. On that day, January 7,theUnion filed its petition with the Board asking forcertification as bargaining representative for the employeesin the appropriate unit. A ninth employee, Richardson,signed a union authorization card the following day,January 8.It is obvious, therefore, that a clear majority of theemployees comprising the appropriate unit had designatedthe Union as their bargaining representative when Kouf-man on the afternoon of January 8 announced that heemployees in violation of Sec.8(axl) of theAct. Accordingly,althoughGomez testified that he was threatened by Koufman on one occasion whileGomez was on the picket line,that matterwas not fullylitigated and Ipredicate no finding on that testimony.11Respondent at the opening of the hearing raised a similar contentionwith respect to employee BernardWoell. Laterin the hearing,however,Respondent stipulated that Woell wasproperly includedin the appropriateunit. 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould not accept the Union and discharged the unionadherentsen masse.Respondent challenges the validity ofthe signed authorization cards on the ground that theywere obtained on the basis of representations that theywould be used to obtain a Board election.Examination ofthe record does not persuade me that the employees weretold that thesolepurpose of the cards would be to obtainan election.The fact that theywere used, and intended tobe used, for the purposeof filing a petition for certificationdoes not destroy their efficacy as valid designations of theUnion asbargaining representative. I find that they werevalid designations.12Moreover,were thereany doubt inthisregard, such doubt would have been effectivelydissipatedwhen the seven employees present at theafternoon meetingof January8 unmistakably demonstrat-ed to both Koufman and Widen Jr. their continuedadherenceto the Unionin the face of an ultimatum toabandon the Union or quit their employment. Gaffney,immediately following the January 8 afternoon meeting,joined his seven fellow employees in that position.Respondent also deniesthatitreceived a request torecognize and bargain with the Union.Apart from the factthat the filing of a representation petition itself suffices toconstitute a demand and continuing request for recogni-tion(Tri-County Tube, Inc.,194 NLRB 103, 105 (1971))and authorities there cited),I have previously found thatexplicitrequests for recognition weremade by theemployees at the January 8 meetings and by Union OfficialLawrence Litman immediately thereafter.13In view of this showing coupled with the mass dischargeof the eight declared union adherents,the necessaryingredients for a finding of refusal to bargain in violationof Section 8(aX5) and(1) of the Act would appear to bepresent.But in view of the Board's recent declaration inSteel-Fab, Inc.,212 NLRB 363 (1974)a finding of an8(aX5) violation"serves no real purpose"here.The shortof the matter is that the Union did represent a majority ofthe employees.Certainly,itneeds no extended discussiontodemonstrate that the mass discharge of the eightdeclared union adherents- two-thirdsof the complementcomprising the appropriate unit-because of their refusalto abandon theUnion wouldhave such an impact uponthe employees as to make highly unlikely-if not precludealtogether-the holding of a fair and free election.Accordingly,on settled authority the imposition of abargaining order to remedy the unfair labor practices herefound is amply justified without reliance on any prelimi-nary finding of an unlawful refusal to bargain.N.LR.B. v.Gissel Packing Co., supra,' Steel-Fab, Inc., supra.AccordinglyImake no finding here of a Section 8(aX5)violation.On the other hand,Ido find and conclude thatthe imposition of an order requiring Respondent tobargain with the Union as the exclusive representative ofthe employees in the unit found appropriate herein isproper and necessary to effectuate the remedial processesof the Act. See authorities citedsupraCONCLUSIONS OF LAW1.All mechanics,service departmentand parts depart-ment employees of Respondent,includingporters andnew-car make-ready men, employedat its serviceshop andshowroom in the townof Hempstead,New York,exclusiveofofficeclericalemployees,sales employees and allsupervisors as defined in Section2(11) of the Actconstitutea unit appropriatefor purposes of collectivebargaining.2.JamesGaffney does not have supervisory statuswithin themeaning of Section 2(11) of the Act and isproperly includedas an employeewithin the unit foundappropriateherein.3.The Union during the periodhere relevant represent-ed a majorityof the employeesin the unit foundappropriateherein.4.By discharging employeesWilliamBaffi, John Carr,JamesGaffney, JulioGomez,SamuelMcDonnaugh,LeonardRossello, JamesSherman, and John Sylakbecause they refused to abandon theUnion,Respondentviolated Section 8(aX3) and(1) of the Act.5.The mass discharge of the union adherents hereinnamed constitutes a flagrant unfairlabor practice disrup-tive ofconditionswhich would permita fair and freeelection and warrants the impositionof an order directingRespondent to bargainwith the Union as theexclusiverepresentative of the employees comprisingthe unit foundappropriateherein.6.Thestrike of Respondent's employeeson January 9,1974, and thereafter was an unfairlabor practicestrike.7.Theunfair labor practices found herein affectcommerce within the meaning of Section2(6) and (7) ofthe Act.REMEDYPursuantto themandate of Section10(c) of the Act, acease-and-desist order will be entered againstRespondentenjoining Respondent from engaging in theconduct foundunlawful herein. Because that conduct was so flagrant andgoes to the heartof the Act, it isfairly to be anticipatedthat Respondent may in the future resprtto other conductviolative of theAct todefeat the rights of itsemployees toorganize and bargaincollectively.Accordingly,Respon-dentwill be directedto cease and desist from interfering inany manner with those employee rights.Affirmativerelief is also appropriate here. Respondentwill be directedto offer full reinstatementto the eightemployees found herein to have beenunlawfully dis-charged and to make them wholefor lostearningscomputed on a quarterly basis plus interest at 6 percent ayear, as prescribedinF.W. Woolworth Company,90 NLRB289 (1950),andIsisPlumbing& Heating Co.,138 NLRB716 (1%2), from the date of their wrongful termination tothe date reinstatement is offered.To theextent Respondenthas already complied with this affirmative requirement,Respondent will notbe required to duplicate that action.14For reasons already setforth,Respondent will be directed,12Respondent challenges the validity of Richardson's card on themajoritystatus.ground that his signature was obtained by telling him that a majority of the13 Indeed, Koufman in the course of his testimony acknowledged thatemployees had already signed cards. This was, of course, true and in anyLitman stated to him on this occasion, "I represent these men."event the elimination of Richardson's card would not effect the Union's14The parties stipulated at the outset of the hearing that Respondent did MORO MOTORSLTD.203as part of its affirmative obligation,to recognize andbargain collectivelywith the Unionas the exclusiverepresentative of the employees in the unitfound appropri-ate herein.The customaryprovisions regardingrecord-keeping,notice posting,and reporting requirements willalso be included.Upon the foregoingfindingsof fact andconclusions oflaw, upon the entire record,and pursuantto Section 10(c)of the Act,Ishallmakethe following recommended:ORDER 15RespondentMoro Motors Ltd., its officers,agents,successors,and assigns, shall:1.Cease anddesist from:(a)Discouraging membership in InternationalIndustrialProductionEmployeesUnion, or any other labororganiza-tion,by dischargingor otherwise discriminating againstany of itsemployees in regardto hire or tenure ofemployment or any term or condition of employment.(b) In anyother manner interferingwith,restraining, orcoercing its employees in the exerciseof their rights toorganize and bargaincollectivelyas guaranteed in Section7 of the National LaborRelationsAct, as amended, or torefrain from such activities.2.Take the followingaffirmativeaction to effectuatethe policiesof the National Labor Relations Act, asamended:(a)Uponrequest,recognizeand bargain with Interna-tional IndustrialProductionEmployeesUnion as theexclusive collective-bargaining representativeof the em-ployees ina unit consisting of all mechanics and serviceand parts department employees,includingporters andnew-car make-readymen, employedat its service shop andshowroom in the town of Hempstead,New York, exclud-ing office clerical employees, sales employees, and allsupervisorsasdefined in Section2(11)of the Actrespecting ratesof pay,wages,hours, or other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Offer the employees named hereunder, to the extentthis has not already been done,immediate reinstatement totheir former jobs, or if such jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniorityor other rights and privileges and make thenamed employees whole for lost earnings in the manner setforth in the portion of this Decision entitled "Remedy."These employees are:William BaffiSamuel McDonnaughJohn CarrLeonard RosselloJames GaffneyJames ShermanJulioGomezJohn Sylak(c)Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all records necessary tocompute the amount of lost earnings due under the termsof this Order.(d) Post at its service shop and showroom at Hempstead,New York, copies of the attached notice marked "Appen-dix." 16 Copies of the notice, on forms, provided by theRegional Director for Region 29, after being duly signedby an authorized representative of Respondent, shall beposted by Respondent immediately upon receipt thereofand be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable care shallbe taken by Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS ALSO ORDERED that the complaint in this proceedingbe dismissed insofar as it alleges unfair labor practices notfound herein."reemploy"employees McDonnaugh and Rossello.The extent to which thisconstitutes"reinstatement" within the meaning of this Order and the impactof that action on the"make-whole"provision can be determined, ifrequired,in subsequent compliance proceedings.15 In the event no exceptions are filed as provided in Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.16 In the event the Board'sOrder in enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."